Citation Nr: 1040745	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  04-29 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
impairment of the femur, based on left knee disability, prior to 
March 18, 2006.  

2.  Entitlement to a separate rating for impairment of the femur, 
based on left hip disability, prior to March 18, 2006.  

3.  Entitlement to a rating in excess of 10 percent for bursitis 
of the left hip, since March 18, 2006.   

4.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1964 to 
August 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a September 2003 rating decision.

In a March 2009 decision, the Board denied the Veteran's claim 
for a rating in excess of 30 percent for bursitis of the left 
hip, prior to March 18, 2006 and a rating in excess of 10 percent 
for bursitis of the left hip, since March 18, 2006.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), which in an October 2009 
order granted the parties' Joint Motion for Remand (Joint 
Motion), vacating the Board's March 2009 decision regarding these 
issues and remanding the case for compliance with the terms of 
the Joint Motion.  In the Joint Motion, the Board was instructed 
to consider whether the Veteran was entitled to separate 
disability ratings, prior to March 18, 2006, for the slight 
impairment of his left hip, in addition to a 30 percent 
disability rating for the severe impairment of his left knee, 
both under DC 5255.  

Given the direction provided in the Joint Motion, the Board has 
re-characterized two of the issues on appeal as entitlement to a 
rating in excess of 30 percent for impairment of the femur, based 
on left knee disability, prior to March 18, 2006 and entitlement 
to a separate rating for impairment of the femur, based on left 
hip disability, prior to March 18, 2006.  

The Board notes that VA treatment records from 2007 to 2009 were 
printed out in September 2009 and associated with the record.  
The RO has apparently not reviewed this evidence or issued a 
supplemental statement of the case and no waiver was received.  
The Board finds, however, that this is of no matter in the 
current instance as the only issues being decided in this 
decision relate to the Veteran's disabilities prior to March 18, 
2006.  Therefore, the newly associated VA treatment records have 
no impact on this decision and will be addressed by any 
adjudication accomplished pursuant to the remand instructions.

The issues of entitlement to a rating in excess of 10 percent for 
bursitis of the left hip, since March 18, 2006 and entitlement to 
TDIU are addressed in the REMAND portion of the decision below 
and are REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1.  Prior to March 18, 2006, the residuals of the Veteran's 
fractured femur included marked left knee impairment, 
characterized primarily by instability of the knee, with pain and 
weakness, slight limitation of range of motion, a varus 
deformity, and an absent anterior cruciate ligament.  

2.  Prior to March 18, 2006, the residuals of the Veteran's 
fractured femur included slight left hip impairment, 
characterized by pain on motion and some decrease in strength.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
impairment of the femur, based on left knee disability, prior to 
March 18, 2006 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5255 (2009). 

2.  The criteria for a separate 10 percent rating for impairment 
of the femur, based on left hip disability, prior to March 18, 
2006 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5255. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  When a question arises as to 
which of two ratings applies under a particular diagnostic code 
(DC), the higher evaluation is assigned if the disability more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of the Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In this case, the issue on appeal relates to one period 
of such a staged rating. 

The Veteran was injured in a motor vehicle accident in service in 
which he broke his left femur; therefore, service connection was 
established for the fracture.  The Veteran's disability was rated 
as noncompensable from June 1973 until August 2000 under 
38 C.F.R. § 4.71a, DC 5255 for impairment of the femur with 
either slight (10 percent), moderate (20 percent) or marked (30 
percent) knee or hip disability.  The terms "moderate" and 
"marked" are not defined in the VA Schedule.  Rather than 
applying a mechanical formula, it is incumbent upon the Board to 
arrive at an equitable and just decision after having evaluated 
the evidence.  38 C.F.R. 
§ 4.6.  Terminology such as "moderate" and "marked" used by VA 
examiners and others, although an element of evidence to be 
considered by the Board, are not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran brought a claim for an increase in August 2000, 
however that claim was denied in December 2000.  While the 
Veteran submitted a notice of disagreement with that decision, he 
did not perfect a timely appeal and it became final.  

The Veteran's untimely VA Form 9 was received in June 2002 and 
considered a new claim for an increase.  The resultant September 
2003 rating decision increased his disability rating to 30 
percent, and made that rating effective the date the Veteran's 
earlier claim for an increase, that is, August 2000.  The Veteran 
disagreed with the 30 percent and perfected an appeal.  

During the course of the appeal, in a May 2006 rating decision, 
the RO determined that it was more appropriate to rate the knee 
and hip residuals of the Veteran's original femur fracture 
separately.  As such, instead of assigning a single 30 percent 
rating for the entirety of the left lower extremity disability 
(i.e. both hip and knee problems together) under DC 5255, the RO 
assigned separate 10 percent ratings under DCs 5010 and 5257 for 
the left knee, and a 10 percent rating for bursitis of the left 
hip under DC 5255, all of which were made effective the date of 
the Veteran's VA examination, March 18, 2006.  The end result was 
not a reduction in rating, but rather a restructuring of the 
Veteran's rating.  

The October 2009 Joint Motion provides that the Board should 
consider whether the Veteran was entitled to a separate 
disability rating, prior to March 18, 2006, for the slight 
impairment of his left hip, in addition to a 30 percent 
disability rating for the severe impairment of his left knee, 
prior to March 18, 2006, both under DC 5255.  In particular, the 
Veteran and his representative argue that DC 5255 contemplates 
ratings for the knee or the hip separately, rather than the knee 
and the hip together.  The Board agrees that DC 5255 does use the 
disjunctive, and therefore contemplates ratings for the knee or 
the hip.  Thus, in this case, where there are symptoms in both 
areas, separate evaluations for the knee and the hip are 
appropriate.  Under the terms of DC 5255, this means that a 
claimant may receive a rating for an impairment of the femur with 
a slight, moderate, or marked knee disability and a rating for 
impairment of the femur with a slight, moderate, or marked hip 
disability.  

Alternately, the rating schedule provides other diagnostic codes 
that apply to disabilities of the knee and hip, largely based on 
limitation of motion.  Therefore, a claimant's disability may be 
rated under DC 5255 for impairment of the femur with a slight, 
moderate, or marked knee disability, and may be assigned a 
separate evaluation under the DCs based on limitation of motion 
of the hip.  Likewise, the reverse is true.  It is possible to 
rate a claimant's disability under the DCs based on limitation of 
motion of the knee and assign a separate rating under DC 5255 for 
impairment of the femur with a slight, moderate, or marked hip 
disability.  

Functional loss also must be considered in addition to the 
criteria set forth above.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In 
particular, if the disability at issue is of a musculoskeletal 
nature or origin, then VA may, in addition to applying the 
regular schedular criteria, consider granting a higher rating for 
functional impairment caused by pain, weakness, excess 
fatigability, or incoordination, assuming these factors are not 
already contemplated by the governing rating criteria.  Claimed 
functional loss must be supported by adequate pathology and 
evidenced by visible behavior of the Veteran undertaking the 
motion.  See DeLuca v. Brown, supra.

In order to avoid pyramiding, the Veteran's knee disability 
cannot be assigned two ratings (under DC 5255 and the DCs 
pertaining to limitation of motion of the knee), absent separate 
and distinct manifestations of the disability present in the 
knee.  See 38 C.F.R. § 4.14.  Similarly, the Veteran's hip 
disability cannot be assigned two ratings (under DC 5255 and the 
DCs pertaining to limitation of motion of the hip), absent 
separate and distinct manifestations of the disability present in 
the hip.  Ultimately, the Board may not consider duplicative or 
overlapping symptomatology under the different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  
Referable to the Veteran's knee disability, a June 2001 VA 
examiner noted instability in the knee that made him fall 
frequently.  The examiner noted that the Veteran limped on his 
left, and that standing and walking were markedly impaired.  At a 
February 2002 VA examination, mild medial collateral ligament 
weakness and mild anterior drawer was noted.  The Veteran 
complained of popping and pain in his knee.  During this 
examination, he demonstrated range of motion in his left knee 
from 0 to 130 degrees (out of a normal 140 degrees), which the 
examiner stated took into consideration pain, fatigue, weakness 
and lack of endurance on repetitive motion.

In March 2003, the Veteran was fitted with a knee brace for 
support.  The prosthetics request noted the Veteran's left knee 
instability.  In May 2003, the Veteran presented with complaints 
that he was suffering from increased knee pain and clicking, and 
that his brace was no longer helpful.  There was indication on x-
ray of possible medial compartment degeneration.  There was 
tenderness with valgus and varus stress, and it was difficult to 
assess joint/ligament laxities due to pain.   An MRI in September 
2003 revealed moderate degenerative changes in the medial 
compartment, and the anterior cruciate ligament was absent.  Some 
effusion was also noted.  An August 2004 treatment record notes 
that x-rays showed the medial compartment was involved and that 
the Veteran had basically lost his joint space medially.  The 
treatment record also noted that the Veteran had clinically 
demonstrated a varus deformity.  The Veteran continued to wear a 
knee brace for a number of years for stability prior to March 18, 
2006.

With respect to the left hip disability, in a June 2001 VA 
examination, the Veteran's hip flexion was measured to 90 
degrees, out of a normal range of 125 degrees.  It was noted that 
his pain began at 50 degrees of flexion, and that the limitation 
at that degree was due to fatigue, weakness, and lack of 
endurance.  Extension was measured to 20 degrees.  Hip abduction 
was measured to 30 degrees, out of 45 degrees.  His extended 
rotation was measured to 20 degrees.  At a subsequent VA 
examination in February 2002, the Veteran's left hip flexion was 
measured to 75 degrees with some decreased strength and pain.  No 
muscle wasting was found in his left leg.  While an x-ray in 
August 2002 showed minimal degenerative changes and questionable 
bursitis, an MRI during the same time period showed no joint 
effusion and no focal abnormalities in the pelvic structures.  
The remaining treatment records prior to March 2006 are silent 
for treatment of a hip disability.

In the present case, the evidence of record demonstrates that the 
Veteran exhibited marked disability of the left knee prior to 
March 18, 2006.  Specifically, his knee disability was manifested 
primarily by instability, with associated pain and weakness.  It 
is consistently noted in the record that the Veteran required use 
of a knee brace throughout the pertinent period in order to 
counteract the instability.  Furthermore, at least one examiner 
noted that the Veteran's standing and walking were markedly 
impaired.  In addition to the instability, joint abnormalities 
were also noted, including a varus deformity and an absent 
anterior cruciate ligament.  While the Veteran's range of motion 
was only slightly limited, at ten degrees less than normal, that 
limitation was noted to be due to pain.  The Board finds that 
these symptoms warrant the highest rating available for malunion 
of the femur causing a knee disability.  

The Board notes that additional ratings above 30 percent are 
available under DC 5255 for impairment of the femur.  However, 
there is no evidence the Veteran qualifies for those ratings as 
it relates to his knee.  In particular, the evidence has not 
shown a fracture of the shaft or anatomical neck or of the 
surgical neck.  The highest rating under DC 5255 for the 
Veteran's knee disability is 30 percent.

In the alternative, impairment resulting from service-connected 
knee disorders is also considered by several diagnostic codes, 
including DC 5256 (ankylosis of the joint), DC 5257 (other 
impairment, including recurrent subluxation or lateral 
instability), DC 5258 (dislocated semilunar cartilage), DC 5259 
(symptomatic removal of semilunar cartilage), DC 5260 (limitation 
of flexion), DC 5261 (limitation of extension), and DC 5263 (genu 
recurvatum).

With regard to DCs 5260 and 5261, the Veteran's disability must 
exhibit a limitation of flexion to 60 degrees or less, or a 
limitation of extension to 5 degrees or more to receive a rating 
under these codes, even when considering limitation specifically 
due to pain, fatigability, or other functional impairment.  No 
such limitations were reported at any of the VA examinations 
prior to March 18, 2006 or in any VA treatment records.  Rather, 
on the occasion during the pertinent period where the Veteran's 
range of motion was tested, he had normal extension to zero 
degrees, and flexion limited to 130 degrees in February 2002.  As 
such, higher ratings cannot be awarded under DCs 5260 or 5261.

DC 5257 addresses the issue of impairment of the knee in the form 
of recurrent subluxation or lateral instability.  Under DC 5257, 
such impairment will be evaluated as 10 percent disabling when 
slight, 20 percent when moderate, and a maximum 30 percent when 
severe.  As previously noted, the Veteran's primary manifestation 
is instability of the knee, which has been found to be 30 percent 
disabling under DC 5255.  As the highest available rating for 
instability under DC 5257 is also 30 percent, there is no higher 
benefit available for that manifestation.

The remaining applicable diagnostic codes relating to knee 
disabilities include DC 5256 (ankylosis of the knee), DC 5258 
(dislocated semilunar cartilage), DC 5259 (removal of semilunar 
cartilage), and DC 5263 (for genu recurvatum).  However, as the 
record evidence contains no showing that the Veteran has 
ankylosis of the left knee, dislocated or removed semilunar 
cartilage, or genu recurvatum, these diagnostic codes are not 
applicable.  The 30 percent rating under DC 5255 is the most 
appropriate based on the record.

With respect to the Veteran's hip disability, the Board finds 
that it warrants a separate 10 percent rating for a slight 
disability prior to March 18, 2006.  This component of his femur 
impairment is manifested primarily by limited range of motion due 
to pain.  The two examinations of record demonstrate less than 
normal range of motion; however, even considering the least 
amount of flexion noted in the record due to pain (50 degrees in 
June 2001), it still fails to reach the lowest compensable rating 
under the diagnostic codes that consider limitation of motion of 
the hip.  In particular, flexion limited to 45 degrees or less is 
required for a compensable rating for loss of motion.  
Furthermore, given the relative paucity of complaint of symptoms 
relating to the hip from that time through March 18, 2006, the 
Board finds that the evidence does not support a finding of more 
than slight disability.

As noted above, ratings for the hip or thigh are available under 
several additional diagnostic codes.  Under 38 C.F.R. § 4.71a, DC 
5251, a 10 percent rating is assigned when extension of the thigh 
is limited to 5 degrees.  In this case, the Veteran's extension 
has been measured to 20 degrees; therefore, this DC is 
inapplicable.   Ratings are also available under DC 5252 when 
flexion of the thigh is limited to 45 degrees or less.  Here, the 
Veteran has exhibited flexion to between 50 and 90 degrees, which 
fall above the minimal qualification for a rating under this 
code.  DC 5253 accounts for situations when abduction is limited 
to the point where motion is lost beyond 10 degrees.  This 
Veteran's abduction has been measured to 30 degrees.  Lastly, 
ratings are available when there is presence of a flail joint (DC 
5254) or of ankylosis (DC 5250) which is a complete loss of all 
motion in the joint.  The evidence does not support either 
finding.  Therefore, when considering the Veteran's left femur 
disability as it relates to his hip, the Board finds that it is 
most appropriately rated under DC 5255, and that it entails no 
more than slight disability warranting a 10 percent rating.  

In sum, based on the forgoing, the Board finds that prior to 
March 18, 2006, the Veteran's disability is most appropriately 
rated under DC 5255, at the 30 percent level for impairment of 
the femur, based on marked left knee disability, and at the 10 
percent level for impairment of the femur, based on slight left 
hip disability.

As a final matter, the Board notes that an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to an 
extra-schedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
'governing norms.'  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected left 
femur disability. The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the ratings 
schedule would not be appropriate.  Specifically, the rating 
criteria take into account the Veteran's pain and functional 
limitation, and the analysis under DeLuca, supra, takes into 
account the additional pain and limitation caused by repetition 
of motion.  There is also no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the rating schedule.  Since the 
available schedular evaluation adequately contemplates the 
Veteran's level of disability and symptomatology, the second and 
third questions posed by Thun become moot.  

In any case, there is nothing in the record to indicate that this 
service-connected disability causes impairment with employment 
over and above that which is contemplated in the assigned 
schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is recognition 
that industrial capabilities are impaired).  The evidence does 
not support the proposition that the Veteran's service-connected 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative, if any, of any information, and 
any medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
elements of proper notice include informing the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and 
(3) that the claimant is expected to provide.  38 C.F.R. § 3.159.

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective duties 
of the claimant and of VA, and of the evidence needed to 
substantiate his claims for increased rating by letters in June 
2003, July 2003, and May 2008.  In the May 2008 letter, the 
Veteran was given the specific notice required by Dingess, 
supra.  

The Board finds that the Veteran is not prejudiced by the manner 
or timing of VCAA notice in this case.  He was given the 
diagnostic codes and rating criteria for disabilities in the 
rating decision, statement of the case, and supplemental 
statements of the case.  This notification shows that a 
reasonable person could be expected to understand what was needed 
to substantiate the claims.  Further, the Veteran has been 
represented by a Veteran's Service Organization and an attorney 
during this appeal process and has had a meaningful opportunity 
to assist in development of his claim.  Thus, the Veteran was 
accordingly made well aware of the requirements for increased 
evaluations pursuant to the applicable diagnostic criteria.  The 
Veteran described how the disabilities impacted his daily 
activities in his various VA examinations and in submissions to 
VA.  Consequently, it is also demonstrated that he had actual 
knowledge of the specific rating criteria for the disabilities, 
and why higher ratings had not been assigned, as well as an 
opportunity to present evidence and argument to support a higher 
rating.  

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains the Veteran's service treatment records and VA 
medical records.  The Veteran was given VA medical examinations 
in connection with the claim.  Statements from the Veteran and 
his representatives are associated with the claims file.  The 
Veteran has been accorded ample opportunity to present evidence 
and argument in support of the appeal.  Neither the Veteran nor 
his representative has indicated that there are any available 
additional pertinent records to support the claim.  

The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required notice 
and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 








ORDER

A rating in excess of 30 percent under DC 5255 for impairment of 
the femur, based on left knee disability prior to March 18, 2006, 
is denied.

A separate 10 percent rating under DC 5255 for impairment of the 
femur, based on left hip disability, from August 23, 2000 to 
March 18, 2006, is granted, subject to regulations applicable to 
the payment of monetary benefits.


REMAND

The Veteran's last VA examination addressing symptoms for his 
left hip was in November 2006.  However, as reflected in a 
January 2010 employability assessment examination letter, the 
Veteran's symptoms seem to have worsened.  Therefore, it appears 
that the Veteran's hip bursitis has worsened and the Board does 
not feel the record before it is adequate for rating purposes.  
Any recent treatment records are pertinent to the Veteran's claim 
for a higher rating for left hip bursitis and should be obtained.  

Where the evidence of record does not reflect the current state 
of the Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  An 
examination will be requested whenever VA determines that there 
is a need to verify either the continued existence or the current 
severity of a disability.  See 38 C.F.R. § 3.327(a).  Therefore, 
the Board finds that a contemporaneous and thorough VA 
examination should be conducted to determine the current severity 
of the Veteran's left hip burisits.  Such examination and opinion 
would be instructive with regard to the appropriate disposition 
of the claim under appellate review.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

The Board is aware of the recent decision of the United States 
Court of Appeals for Veterans Claims (Court) in the case of Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Court 
found that a claim for a total disability rating based upon 
unemployability (TDIU) was part of the determination of an 
underlying increased rating claim and cited to Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a 
TDIU claim is raised once a Veteran submits evidence of a medical 
disability; makes a claim for the highest rating possible; and 
submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  
In discussing the assignment of an effective date for a grant of 
TDIU, the Court further stated that new evidence of 
unemployability "related to the underlying condition" submitted 
within one year of the assignment of an initial rating that is 
less than the maximum sought may constitute new and material 
evidence under 38 C.F.R. § 3.156(b).

Given the report of an inability to work due at least in 
substantial part due to his hip disability, the Board finds that 
a claim of entitlement to a total rating based on individual 
unemployability (TDIU) has now been raised as a component of the 
increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  As found in Rice, when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
rating assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  In this case, the Veteran has made it 
clear in his contentions that he is seeking the highest possible 
rating for his left hip and some evidence contains an indication 
that he may be unemployable due to his service-connected hip 
bursitis.  Accordingly, a TDIU claim will be considered upon 
remand because there is evidence of record that a symptom 
potentially related to his service-connected hip bursitis caused 
him to retire early.

For these reasons, the Board finds that the record reasonably 
raises a claim of entitlement to TDIU, as part of the current 
appeal and this is inextricably intertwined with the rating 
claim.  However, the Veteran has received no notification of the 
evidence needed to substantiate this TDIU claim, nor has it been 
adjudicated by the RO to date.  Such action will be needed on 
remand.






Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding a TDIU claim.  This letter must 
inform the Veteran about the information and 
evidence that is necessary to substantiate the 
claim and provide notification of both the 
type of evidence that VA will seek to obtain 
and the type of evidence that is expected to 
be furnished by the Veteran.  The Veteran 
should also be notified that, in cases where 
service connection is granted, both a 
disability evaluation and an effective date 
for that evaluation will be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Again ask the Veteran to provide the 
names and addresses of all medical care 
providers (private and VA) who treated him 
for his left hip bursitis since 2009.  After 
securing any necessary release, such records 
should be requested, including any pertinent 
VA treatment records, and all records which 
are not duplicates should then be associated 
with the claims file.

3.  After the above has been accomplished, 
the Veteran should be accorded a VA 
examination to ascertain the current level of 
disability of his service-connected left hip 
bursitis.  All necessary special studies or 
tests are to be accomplished.  The examiner 
must explain the all findings, list all 
functional limitations and provide an opinion 
as to whether the Veteran's left hip bursitis 
precludes him from securing and following 
a substantially gainful occupation.  The 
entire claims folder and a copy of this 
remand must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  The report of examination 
should include a complete rationale for all 
opinions expressed.  

4.  After paragraphs 1 and 2 have been 
accomplished, schedule the Veteran for a VA 
examination to determine the combined effects 
of his service-connected lumbar strain, 
cervical strain, left knee osteoarthritis and 
instability, right and left hip disability, 
right and left wrist tendonitis, bilateral 
hearing loss and tinnitus on his 
employability.  The examiner should generally 
address the extent of functional and 
industrial impairment due to the Veteran's 
service-connected disabilities.  The relevant 
evidence in the claims file should be made 
available to, and thoroughly reviewed by, the 
examiner in connection with the examination.

Based on examination findings and other 
evidence contained in the claims file, the 
examiner should offer an opinion as to 
whether it is at least as likely as not that 
the Veteran's service-connected disabilities 
alone are of sufficient severity to produce 
unemployability.  

The examination report should include a 
complete rationale for all opinions and 
conclusions expressed.

5.  Then, after the completion of any 
additional development deemed necessary, the 
Veteran's claim of entitlement to TDIU and a 
higher rating for left hip bursitis should be 
adjudicated.  If the determination of either 
claim remains less than fully favorable to 
the Veteran, he and his representative should 
be furnished with a Supplemental Statement of 
the Case and given an opportunity to respond.  
Then afford the Veteran and his 
representative the requisite opportunity to 
respond before the claims folder is returned 
to the Board for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


